   Case 1:18-cv-00198-JRH-BKE Document 49 Filed 05/12/20 Page 1 of 1
                                                                    FlLclO
                                                            U.S.01STRIC-fG0URi
                                                                 AUGUbTA Oi V.
             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA pQM&Y 12 PH 2*30
                                AUGUSTA DIVISION


SONDRA COMERINSKY,                                         CLERK
                                                                 SO.OiSt WGA.
     Plaintiff,

                                                         CV 118-198


AUGUSTA COATING AND
MANUFACTURING, LLC and
BOB ROGERS,


     Defendants.




                                 ORDER




     Presently before the Court is the Parties' stipulation of

dismissal.      (Doc.    48.)       Plaintiff   and    Defendants    consent      to

dismissal; thus, dismissal is proper under Federal Rule of Civil

Procedure     41(a) (1) (A) (ii).       IT    IS    THEREFORE    ORDERED         that

Plaintiff's    claims    are   DISMISSED     WITH   PREJUDICE.     The   Clerk     is


directed to close this case.          Each party shall bear its own costs

and attorney's fees.

     ORDER ENTERED at Augusta, Georgia this /               day of May, 2020.



                                              j. T^ahdal hall, chief judge
                                              UNIT^ STATES DISTRICT COURT
                                              SOUTHERN   DISTRICT   OF GEORGIA
